Citation Nr: 0114936	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to an effective date earlier than July 11, 1997, 
for the assignment of a 100 percent rating for totally 
incompetent anal sphincter.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

It appears that the veteran had active service from May 1952 
to May 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that granted service 
connection for totally incompetent anal sphincter and 
assigned a 100 percent evaluation for this condition, 
effective from July 11, 1997.



FINDINGS OF FACT

1.  An October 1972 RO rating decision granted service 
connection for residuals abscess of the perineum with 
hidradenitis and assigned a 10 percent evaluation for this 
condition under diagnostic code 7806 based on skin 
abnormalities, effective from June 1972; the evidence of 
record at that time did not show the presence of impairment 
of the sphincter.

2.  In October 1972, the veteran was notified of the 
determination in the October 1972 RO rating decision and he 
did not appeal.

3.  On July 11, 1997, the veteran submitted a claim for 
increased compensation for his anal condition rated as a skin 
disorder.

4.  VA and private medical records received in conjunction 
with the July 11, 1997 claim for increased compensation show 
impairment of the sphincter since 1991 and totally 
incompetent anal sphincter since at least July 11, 1996.

5.  Correspondence from the veteran showing an intent to 
request a higher rating for his service-connected anal 
condition or to claim service connection for an anal 
sphincter disorder was not received after the October 1972 RO 
rating decision and prior to July 11, 1997.


CONCLUSIONS OF LAW

1.  The October 1972 RO rating decision, granting service 
connection for residuals abscess of the perineum with 
hidradenitis and assigning a 10 percent evaluation for this 
condition, effective from June 1972, is final.  38 U.S.C.A. 
§ 7105, previously 4005 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).  

2.  The criteria for the assignment of a 100 percent rating 
for totally incompetent anal sphincter from the earlier 
effective date of July 11, 1996, but not earlier than this 
date, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.400, 4.7, 4.114, Code 7332 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 1952 to May 1972.

Service medical records show that the veteran was 
hospitalized from October to November 1966 with a 9 month 
history of intermittent perineal infections with drainage.  
He underwent excision of multiple perineal fistulae.  The 
diagnosis was fistula, multiple, ano.  He was readmitted to 
the hospital in January 1967 and found to have recurrent 
purulent drainage and associated inflammation and tenderness 
in the perianal region.  He underwent fistulotomy, sigmoid 
colostomy, and anal sphincterotomy in January 1967.  The 
diagnosis at the time of his transfer to another medical 
facility in April 1967 was fistulae in ano.

Service medical records show that the veteran was 
hospitalized from April to May 1970.  He was noted to have a 
history of sigmoid colostomy in January 1967 for perianal 
infection diagosed as hidradenitis suppurative with subsquent 
resolution of this condition and of closure of the colostomy 
in November 1967.  He was hospitalized in April 1970 with the 
chief complaint of recurrent suture abscesses of the 
abdominal wall.  He underwent excision of wound of the left 
lower quadrant of the abdomen in April 1970.  The diagnoses 
were abscesses, recurrent, left lower abdominal wound, 
secondary to retained suture material; and hidradenitis 
suppurative, perianal skin, previously treated, quiescent.

The veteran underwent a medical examination in October 1971 
for retirement from service.  The report of this examination 
notes a history of multiple fistula in anus and hidradenitis 
suppurative that was symptomatic in 1966 and required 
multiple surgical procedures, including colorectostomy, in 
1967.  It was noted that this condition was currently 
asymptomatic.

The veteran underwent a VA medical examination in August 
1972.  He gave a history of skin infection that started over 
the anal area and later spread to the intergluteal area, and 
that nodules were excised and drained about 8 times, the last 
one in March 1972.  On examination, the inguinal and perineal 
areas were clean except for a well healed scar of the 
perineal area.  There were several atrophic scars over the 
intergluteal area and a few nodules that were not active.  
Examination of the gastrointestinal system was negative.  The 
diagnosis was hidradenitis suppurative, moderate, of 
intergluteal area. 

The October 1972 RO rating decision granted service 
connection for residuals abscess of the perineum with 
hidradenitis and assigned a 10 percent evaluation for this 
condition under diagnostic code 7806, effective from June 
1972.  The RO rating decision also granted service connection 
for residuals of amputation, partial, of the 3rd and 4th 
fingers of the right hand, and assigned a 10 percent 
evaluation for this condition, effective from June 1972.  
Since then, service connection has not been granted for any 
other disorder and the 10 percent evaluations have remained 
unchanged.  In October 1972, the veteran was notified of the 
determinations in the October 1972 RO rating decision and he 
did not appeal.

On July 11, 1997, the veteran filed a claim for an increased 
evaluation for residuals of an anal condition, rated as a 
skin condition.  

Private medical records of the veteran's treatment in 1989 
and the 1990's were received in November and December 1997.  
These records show that the veteran has had impairment with 
his anal sphincter since 1991.  The more salient medical 
reports are discussed in this paragraph.  On October 16, 
1991, he underwent skip fistulotomy and examination under 
anesthesia.  The diagnosis was chronic horseshoe fistula with 
extensive subcutaneous undermining.  In April 1992, he 
underwent examination under anesthesia and debridement of 
wound for a nonhealing perineal wound.  A private medical 
report dated in June 1997 notes that the veteran was being 
seen for increasing incontinence, urgency with bowel 
movement, and a question of some anemia.  It was noted that 
the veteran's perianal examination disclosed obvious 
sphincter weakness along the lines of irritation in the 
pilonidal crease.  A report of surgery in June 1997 notes the 
veteran's long and complicated history of proctologic surgery 
dating back a number of years related to complicated fistulae 
and perianal inflammatory disease.  It was noted that the 
substance of this surgery was that he had had a temporary 
colostomy and the surgery had left him with weakened muscles 
that were incontinent.  He was not grossly incontinent or 
always incontinent, but it was noted that he had had 
increasing difficulty over the past few months because of 
recent onset diarrhea.  He underwent 8 channel anal 
manometry, anorectal ultrasound, EMG (electromyograph) 
pudendal nerve testing and total colonoscopy.  The diagnosis 
was anorectal incontinence with diarrhea.

The veteran underwent VA examination of his rectum and anus 
in April 1998.  He was found to have a totally incompetent 
anal sphincter.

A VA medical report shows that the veteran's claims folder 
was reviewed by a physician in October 1998 in order to 
provide an opinion as to whether or not the veteran's totally 
incompetent anal sphincter was related to the anal fistulae 
surgery in service or due to the service-connected residuals 
of abscess of the perineum with pretonitis.  The physician 
opined that the totally incompetent anal sphincter was a 
direct result of the anal fistula surgery in 1991 and that 
the condition which necessitated this surgery was causally 
related to his perianal disease in service.

A review of the record does not show that correspondence was 
received from the veteran showing an intent to request a 
higher rating for the service-connected anal condition or to 
claim service connection for an anal sphincter disorder after 
the October 1972 RO rating decision and prior to July 11, 
1997.

The January 1999 RO rating decision granted service 
connection for totally incompetent anal sphincter and 
assigned a 100 percent rating for this condition, effective 
from July 11, 1997.

In a December 1999 notice of disagreement and in a March 2000 
substantive appeal, the veteran stated that his 100 percent 
rating should be awarded from November 1974, the date he 
first evaluated by VA.  He stated that since his incompetent 
sphincter was a direct result of surgery performed while in 
service then the 100 percent rating should be applied from 
when he first saw the VA doctors in 1974.  He stated that his 
complete loss of sphincter control did not just appear in 
August 1997 but was present ever since his operation.

B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for an effective date earlier 
than July 11, 1997, for the assignment of a 100 percent 
rating for his totally incompetent anal sphincter.  There is 
no identified evidence not accounted for and an examination 
has been performed with regard to the veteran's claim.  The 
veteran and is representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the veteran's claim, 
that essentially notifies the veteran of the evidence needed 
to prevail on his claim for an effective date earlier than 
July 11, 1997, for the 100 percent rating for totally 
incompetent anal sphincter.  Under the circumstances, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his claim 
and that there is no prejudice to him by appellate 
consideration of the issue at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

The October 1972 RO rating decision granted service 
connection for residuals abscess of the perineum with 
hidradenitis and assigned a 10 percent evaluation for this 
condition, effective from June 1972.  The veteran was 
notified of the decision and he did not appeal.  An 
unappealed decision is final with the exception that the 
veteran may submit a claim for an increased rating at a later 
date.  38 U.S.C.A. § 7105, previously 4005; 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
The same criteria apply for a reopened claim requesting 
service connection for another disability.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  If it is factually ascertainable 
that a service-connected disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

The Board finds that the veteran's postoperative rectal 
stricture condition may be rated under various diagnostic 
codes, including 7332, 7333, and 7334, but only one 
evaluation may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14 (2000).

A noncompensable evaluation is warranted for healed or slight 
impairment of the rectal and anal sphincter without leakage.  
A 10 percent evaluation requires constant slight leakage or 
occasional moderate leakage.  A 30 percent evaluation is 
appropriate if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad.  A 60 percent evaluation is appropriate for impairment 
of the rectal and anal sphincter if there are extensive 
leakage and fairly frequent involuntary bowel movements.  A 
100 percent rating is appropriate if there is complete loss 
of sphincter control..  38 C.F.R. § 4.114, Code 7332.

A 30 percent evaluation is warranted for stricture of the 
rectum and anus with a moderate reduction of the lumen or 
moderate constant leakage.  A 50 percent evaluation for 
stricture of the rectum and anus requires great reduction of 
lumen of extensive leakage.  A 100 percent evaluation is 
appropriate if a colostomy is required.  38 C.F.R. § 4.114, 
Code 7333.

A 10 percent evaluation is warranted for mild prolapse of the 
rectum with constant slight leakage or occasional moderate 
leakage.  A 30 percent evaluation requires moderate 
persistent or frequently recurring prolapse of the rectum.  A 
50 percent rating requires persistent severe or complete 
prolapse.  38 C.F.R. § 4.114, Code 7334.

As noted above, the October 1972 RO rating decision that 
granted service connection for residuals abscess of the 
perineum with hidradenitis and assigned a 10 percent 
evaluation for this condition, effective from June 1972, is 
final.  The Board also notes that the evidence of record at 
the time of the October 1972 RO rating decision did not show 
impairment of the anal sphincter.  The effective date for an 
increased evaluation for residuals of anal surgery in service 
or for a reopened claim for service connection for another 
anal condition is the date of receipt of the claim, but an 
increased evaluation for a service-connected disability may 
be assigned one year prior to the date of receipt of the 
claim if it is factually ascertainable that the disability 
increased within one year preceding this date.

In this case, the veteran submitted a claim for an increased 
rating for his anal condition, rated as a skin condition, on 
July 11, 1997.  There is no correspondence from the veteran 
of record showing an intent to request a higher rating for 
the service-connected anal condition or to claim service 
connection for an anal sphincter disorder after the October 
1972 RO rating decision and prior to July 11, 1997.  Hence, 
the July 11, 1997, assigned by the RO for the 100 percent 
rating for the totally incompetent anal sphincter is 
appropriate unless there is evidence of worsening of the 
veteran's service-connected condition within one year 
preceding this date.

Private medical records show that the veteran has been 
treated and evaluated for anal sphincter impairment since 
1991 and a longitudinal review of the evidence indicates that 
he has had an incompetent anal sphincter for at least one 
year prior to the July 11, 1997 claim for an increased rating 
for his anal condition that supports the assignment of a 
compensable evaluation under the above diagnostic codes.  
While there is some doubt as to whether or not there was a 
totally incompetent anal sphincter on July 11, 1996, the 
Board finds that the overall evidence is in equipoise as to 
this matter.  Under the circumstances, the veteran's prevails 
as to his claim for an earlier effective date for this 
condition with application of the benefit of the doubt 
doctrine.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In view of the above, the Board finds that the evidence 
supports granting a 100 percent evaluation for the totally 
incompetent anal sphincter from the earlier effective date of 
July 11, 1996, based on the above noted legal and regulatory 
criteria.  The Board recognizes the veteran's assertion that 
a total rating for the totally incompetent rating should be 
assigned from the date of his original claim, but the 
preponderance of the evidence is against the assignment of a 
100 percent evaluation for the totally incompetent anal 
sphincter from an effective date prior to July 11, 1996.


ORDER

An effective date of July 11, 1996, for the assignment of a 
100 percent evaluation for totally incompetent anal sphincter 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.




		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

